                             1       MATTHEW L. SEROR (SBN: 235043)
                                        mseror@buchalter.com
                             2       MICHAEL J. WORTH (SBN: 291817)
                                        mworth@buchalter.com
                             3       BUCHALTER, A Professional Corporation
                                     1000 Wilshire Boulevard, Suite 1500
                             4       Los Angeles, CA 90017-2457
                             5       Telephone: (213) 891-0700
                                     Fax: (213) 896-0400
                             6
                                     Attorneys for Plaintiff
                             7       ROMEX TEXTILES, INC.

                             8                              UNITED STATES DISTRICT COURT
                             9                            CENTRAL DISTRICT OF CALIFORNIA
                       10
                       11 ROMEX TEXTILES, INC., a                               Case No. 2:18-cv-07965-CAS-RAO
                          California corporation,
                       12
                                       Plaintiff,                              STIPULATED PROTECTIVE
                       13                                                      ORDER1
                                vs.
                       14
                          A.B.N., INC., a New York corporation,
                       15 dba Wearever; SENSATIONAL
                          COLLECTION, INC., a New York
                       16 corporation; R & R GOLDMAN &
                          ASSOCIATES, INC., an Illinois
                       17 corporation, dba Discovery Clothing Co.
                          MANNA TEXTILES, a New York
                       18 corporation; DOES 1-10, inclusive,
                       19                            Defendants.
                       20 _______________________________________
                       21 AND RELATED COUNTERCLAIM
                       22
                       23 1.                A.       PURPOSES AND LIMITATIONS
                       24                   Discovery in this action is likely to involve production of confidential,
                       25 proprietary, competitively sensitive, or private information for which special
                       26 protection from public disclosure and from use for any purpose other than
                       27
                                 1
                           This Stipulated Protective Order is substantially based on the model protective
                       28 order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                     BN 36082064v1                          1
                                                              STIPULATED PROTECTIVE ORDER
                             1 prosecuting this litigation may be warranted. Accordingly, the parties hereby
                             2 stipulate to and petition the Court to enter the following Stipulated Protective Order.
                             3 The parties acknowledge that this Order does not confer blanket protections on all
                             4 disclosures or responses to discovery and that the protection it affords from public
                             5 disclosure and use extends only to the limited information or items that are entitled
                             6 to confidential treatment under the applicable legal principles.
                             7           B.      GOOD CAUSE STATEMENT
                             8           This action is likely to involve trade secrets, customer and pricing lists and
                             9 other valuable research, development, commercial, financial, technical and/or
                       10 proprietary information for which special protection from public disclosure and from
                       11 use for any purpose other than prosecution of this action is warranted. Such
                       12 confidential and proprietary materials and information consist of, among other
                       13 things, confidential business or financial information, information regarding
                       14 purchase and sale prices of fabric or garments by suppliers, manufacturers, importers,
                       15 distributors and/or fashion retailers, information regarding confidential business
                       16 practices, information regarding the creation, purchase or sale of graphics, artwork,
                       17 and/or designs used on textiles and garments, or other confidential, financial, and/or
                       18 commercial information, research, and development (including information
                       19 implicating privacy rights of third parties), information otherwise generally
                       20 unavailable to the public, or which may be privileged or otherwise protected from
                       21 disclosure under state or federal statutes, court rules, case decisions, or common law.
                       22                Accordingly, to expedite the flow of information, to facilitate the prompt
                       23 resolution of disputes over confidentiality of discovery materials, to adequately
                       24 protect information the parties are entitled to keep confidential, to ensure that the
                       25 parties are permitted reasonable necessary uses of such material in preparation for
                       26 and in the conduct of trial, to address their handling at the end of the litigation, and
                       27 serve the ends of justice, a protective order for such information is justified in this
                       28 matter. It is the intent of the parties that information will not be designated as
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                            2
                                                           STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 confidential for tactical reasons and that nothing be so designated without a good
                             2 faith belief that it has been maintained in a confidential, non-public manner, and there
                             3 is good cause why it should not be part of the public record of this case.
                             4           C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                             5                   SEAL
                             6           The parties further acknowledge, as set forth in Section 12.3, below, that this
                             7 Stipulated Protective Order does not entitle them to file confidential information
                             8 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                             9 the standards that will be applied when a party seeks permission from the court to
                       10 file material under seal.
                       11                The parties further acknowledge that there is a strong presumption that the
                       12 public has a right of access to judicial proceedings and records in civil cases. In
                       13 connection with non-dispositive motions, good cause must be shown to support a
                       14 filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
                       15 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th
                       16 Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis.
                       17 1999) (even stipulated protective orders require good cause showing), and a specific
                       18 showing of good cause or compelling reasons with proper evidentiary support and
                       19 legal justification, must be made with respect to Protected Material that a party seeks
                       20 to file under seal. The parties’ mere designation of Disclosure or Discovery Material
                       21 as CONFIDENTIAL does not— without the submission of competent evidence by
                       22 declaration, establishing that the material sought to be filed under seal qualifies as
                       23 confidential, privileged, or otherwise protectable—constitute good cause.
                       24                Further, if a Party requests sealing related to a dispositive motion or trial, then
                       25 compelling reasons, not only good cause, for the sealing must be shown, and the
                       26 relief sought shall be narrowly tailored to serve the specific interest to be protected.
                       27 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                       28 item or type of information, document, or thing sought to be filed or introduced under
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                               3
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 seal in connection with a dispositive motion or trial, the party seeking protection must
                             2 articulate compelling reasons, supported by specific facts and legal justification, for
                             3 the requested sealing order. Again, competent evidence supporting the application to
                             4 file documents under seal must be provided by declaration.
                             5           Any document that is not confidential, privileged, or otherwise protectable in
                             6 its entirety will not be filed under seal if the confidential portions can be redacted. If
                             7 documents can be redacted, then a redacted version for public viewing, omitting only
                             8 the confidential, privileged, or otherwise protectable portions of the document, shall
                             9 be filed. Any application that seeks to file documents under seal in their entirety
                       10 should include an explanation of why redaction is not feasible.
                       11 2.             DEFINITIONS
                       12                2.1     Action: The instant and above captioned federal lawsuit (Case No. 2:18-
                       13 cv-07965-CAS-RAO).
                       14                2.2     Challenging Party: a Party or Non-Party that challenges the designation
                       15 of information or items under this Order.
                       16                2.3     “CONFIDENTIAL” Information or Items: information (regardless of
                       17 how it is generated, stored or maintained) or tangible things that qualify for protection
                       18 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                       19 Cause Statement.
                       20                2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
                       21 their support staff).
                       22                2.5     Designating Party: a Party or Non-Party that designates information or
                       23 items that it produces in disclosures or in responses to discovery as
                       24 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       25 ONLY.”
                       26                2.6     Disclosure or Discovery Material: all items or information, regardless
                       27 of the medium or manner in which it is generated, stored, or maintained (including,
                       28
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                              4
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 among other things, testimony, transcripts, and tangible things), that are produced or
                             2 generated in disclosures or responses to discovery in this matter.
                             3           2.7     Expert: a person with specialized knowledge or experience in a matter
                             4 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                             5 an expert witness or as a consultant in this Action. This definition includes a
                             6 professional jury or trial consultant retained in connection with this litigation.
                             7           2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                             8 Information or Items: extremely sensitive “‘Confidential’ Information or Items”
                             9 whose disclosure to another Party or nonparty would create a substantial risk of
                       10 serious injury that could not be avoided by less restrictive means.
                       11                2.9     House Counsel: attorneys who are employees of a party to this Action.
                       12 House Counsel does not include Outside Counsel of Record or any other outside
                       13 counsel.
                       14                2.10 Non-Party: any natural person, partnership, corporation, association or
                       15 other legal entity not named as a Party to this action.
                       16                2.11 Outside Counsel of Record: attorneys who are not employees of a party
                       17 to this Action but are retained to represent or advise a Party to this Action and have
                       18 appeared in this Action on behalf of that Party or are affiliated with a law firm that
                       19 has appeared on behalf of that party, and includes support staff.
                       20                2.12 Party: any party to this Action, including all of its officers, directors,
                       21 employees, consultants, retained experts, and Outside Counsel of Record (and their
                       22 support staffs).
                       23                2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                       24 Discovery Material in this Action.
                       25                2.14 Professional Vendors: persons or entities that provide litigation support
                       26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                       27 demonstrations, and organizing, storing, or retrieving data in any form or medium,
                       28 etc.) and their employees and subcontractors.
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                             5
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1           2.15 Protected Material: any Disclosure or Discovery Material that is
                             2 designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
                             3 ATTORNEYS’ EYES ONLY.”
                             4           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                             5 from a Producing Party.
                             6 3.        SCOPE
                             7           The protections conferred by this Stipulation and Order cover not only
                             8 Protected Material (as defined above), but also (1) any information copied or
                             9 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                       10 compilations of Protected Material; and (3) any testimony, conversations, or
                       11 presentations by Parties or their Counsel that might reveal Protected Material.
                       12                Any use of Protected Material at trial shall be governed by the orders of the
                       13 trial judge. This Order does not govern the use of Protected Material at trial.
                       14 4.             DURATION
                       15                Once a case proceeds to trial, information that was designated as
                       16 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       17 ONLY,” or maintained pursuant to this protective order used or introduced as an
                       18 exhibit at trial becomes public and will be presumptively available to all members of
                       19 the public, including the press, unless compelling reasons supported by specific
                       20 factual findings to proceed otherwise are made to the trial judge in advance of the
                       21 trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
                       22 sealing documents produced in discovery from “compelling reasons” standard when
                       23 merits-related documents are part of court record). Accordingly, the terms of this
                       24 protective order do not extend beyond the commencement of the trial.
                       25 5.             DESIGNATING PROTECTED MATERIAL
                       26                5.1     Exercise of Restraint and Care in Designating Material for Protection.
                       27                Each Party or Non-Party that designates information or items for protection
                       28 under this Order must take care to limit any such designation to specific material that
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                              6
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 qualifies under the appropriate standards. The Designating Party must designate for
                             2 protection only those parts of material, documents, items or oral or written
                             3 communications that qualify so that other portions of the material, documents, items
                             4 or communications for which protection is not warranted are not swept unjustifiably
                             5 within the ambit of this Order.
                             6           Mass, indiscriminate or routinized designations are prohibited. Designations
                             7 that are shown to be clearly unjustified or that have been made for an improper
                             8 purpose (e.g., to unnecessarily encumber the case development process or to impose
                             9 unnecessary expenses and burdens on other parties) may expose the Designating
                       10 Party to sanctions.
                       11                If it comes to a Designating Party’s attention that information or items that it
                       12 designated for protection do not qualify for protection, that Designating Party must
                       13 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                       14                5.2     Manner and Timing of Designations. Except as otherwise provided in
                       15 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                       16 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                       17 under this Order must be clearly so designated before the material is disclosed or
                       18 produced.
                       19                Designation in conformity with this Order requires:
                       20                        (a)   for information in documentary form (e.g., paper or electronic
                       21 documents, but excluding transcripts of depositions or other pretrial or trial
                       22 proceedings), that the Producing Party affix at a minimum, the legend
                       23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       24 ONLY” (collectively hereinafter “Designation Legend”), to each page that contains
                       25 Protected Material. If only a portion of the material on a page qualifies for protection,
                       26 the Producing Party also must clearly identify the protected portion(s) (e.g., by
                       27 making appropriate markings in the margins) and must specify, for each portion, the
                       28 level of protection being asserted (either “CONFIDENTIAL” or “HIGHLY
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                             7
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”).
                             2           A Party or Non-Party that makes original documents available for inspection
                             3 need not designate them for protection until after the inspecting Party has indicated
                             4 which documents it would like copied and produced. During the inspection and
                             5 before the designation, all of the material made available for inspection shall be
                             6 deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
                             7 inspecting Party has identified the documents it wants copied and produced, the
                             8 Producing Party must determine which documents, or portions thereof, qualify for
                             9 protection under this Order. Then, before producing the specified documents, the
                       10 Producing Party must affix the appropriate Designation Legend to each page that
                       11 contains Protected Material. If only a portion of the material on a page qualifies for
                       12 protection, the Producing Party also must clearly identify the protected portion(s)
                       13 (e.g., by making appropriate markings in the margins) and must specify, for each
                       14 portion, the level of protection being asserted (either “CONFIDENTIAL” or
                       15 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”);
                       16                        (b)   for testimony given in depositions, that the Party or Non-Party
                       17 offering or sponsoring the testimony identify on the record, before the close of the
                       18 deposition, all protected testimony, and that the testimony be separately marked by
                       19 the court reporter as Protected Material with the appropriate designation of
                       20 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       21 ONLY.” When it is impractical to identify separately each portion of testimony that
                       22 is entitled to protection, and when it appears that substantial portions of the testimony
                       23 may qualify for protection, the Party or Non-Party that sponsors, offers, or gives the
                       24 testimony may invoke on the record (before the deposition is concluded) a right to
                       25 have up to 20 days after receipt of the transcript to identify the specific portions of
                       26 the testimony as to which protection is sought and to specify the level of protection
                       27 being             asserted   (“CONFIDENTIAL”           or   “HIGHLY   CONFIDENTIAL        –
                       28 ATTORNEYS’ EYES ONLY”), and to advise all other parties of the protection being
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                             8
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 sought. Only those portions of the testimony that are appropriately designated for
                             2 protection within the 20 days shall be covered by the provisions of this Stipulated
                             3 Protective Order. In the event that there are less than 20 day between the receipt of
                             4 the transcript that the time at which (i) the deponent is scheduled to testify in a
                             5 proceeding or (ii) the transcript is expected to be used for a proceeding or filing a
                             6 pleading, then the Designating Party shall have a period of time that is mutually
                             7 agreed upon by the parties (not to exceed 5 days). It shall be the obligation of the
                             8 Party seeking protection under this Order to ensure that in preparing the certified
                             9 transcript the court reporter separately binds the transcript pages containing Protected
                       10 Material and affixes to each such page the appropriate Designation Legend, as
                       11 instructed by the Party or Non-Party offering or sponsoring the witness or presenting
                       12 the testimony; and
                       13                       (c)   for information produced in some form other than documentary
                       14 and for any other tangible items, that the Producing Party affix in a prominent place
                       15 on the exterior of the container or containers in which the information is stored the
                       16 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                       17 EYES ONLY.” If only a portion or portions of the information warrants protection,
                       18 the Producing Party, to the extent practicable, shall identify the protected portion(s).
                       19               5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                       20 failure to designate qualified information or items does not, standing alone, waive
                       21 the Designating Party’s right to secure protection under this Order for such material.
                       22 Upon timely correction of a designation, the Receiving Party must make reasonable
                       23 efforts to assure that the material is treated in accordance with the provisions of this
                       24 Order.
                       25 6.            CHALLENGING CONFIDENTIALITY DESIGNATIONS
                       26               6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                       27 designation of confidentiality at any time that is consistent with the Court’s
                       28 Scheduling Order.
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                            9
                                                           STIPULATED PROTECTIVE ORDER
                                BN 36082064v1
                             1           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                             2 resolution process by serving written notice of each designation it is challenging and
                             3 describing the basis for each challenge. To avoid ambiguity as to whether a challenge
                             4 has been made, the written notice should recite that the challenge to confidentiality
                             5 is being made in accordance with this specific paragraph of the Protective Order. The
                             6 Parties shall attempt to resolve each challenge in good faith and must begin the
                             7 process by conferring directly within 10 days of the date of service of notice. In
                             8 conferring, the Challenging Party must explain the basis for its belief that the
                             9 confidentiality designation was not proper and must give the Designating Party an
                       10 opportunity to review the designated material, to reconsider the circumstances, and,
                       11 if no change in designation is offered, to explain the basis for the chosen designation.
                       12 A Challenging Party may proceed to the next stage of the challenge process only if it
                       13 has engaged in this meet and confer process first or establishes that the Designating
                       14 Party is unwilling to participate in the meet and confer process in a timely manner.
                       15                6.3     The burden of persuasion in any such challenge proceeding shall be on
                       16 the Designating Party. Frivolous challenges, and those made for an improper purpose
                       17 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                       18 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                       19 or withdrawn the confidentiality designation, all parties shall continue to afford the
                       20 material in question the level of protection to which it is entitled under the Producing
                       21 Party’s designation until the Court rules on the challenge
                       22                6.4     Judicial Intervention. If the Parties cannot resolve a challenge without
                       23 court intervention, the Challenging Party shall file and serve a motion to challenge
                       24 confidentiality under Civil Local Rule 37 (and in compliance with Civil Local Rule
                       25 79-5.1, if applicable). In addition, the Designating Party may file a motion for a
                       26 protective order preserving the confidential designation at any time if there is good
                       27 cause for doing so. Any motion brought pursuant to this provision must be
                       28
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                             10
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 accompanied by a competent declaration affirming that the movant has complied
                             2 with the meet and confer requirements imposed by the preceding paragraph.
                             3 7.        ACCESS TO AND USE OF PROTECTED MATERIAL
                             4           7.1     Basic Principles. A Receiving Party may use Protected Material that is
                             5 disclosed or produced by another Party or by a Non-Party in connection with this
                             6 Action only for prosecuting, defending or attempting to settle this Action. Such
                             7 Protected Material may be disclosed only to the categories of persons and under the
                             8 conditions described in this Order. When the Action has been terminated, a Receiving
                             9 Party must comply with the provisions of Section 13 below (FINAL DISPOSITION).
                       10                Protected Material must be stored and maintained by a Receiving Party at a
                       11 location and in a secure manner that ensures that access is limited to the persons
                       12 authorized under this Order.
                       13                7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
                       14 otherwise ordered by the court or permitted in writing by the Designating Party, a
                       15 Receiving              Party     may     disclose   any    information   or   item   designated
                       16 “CONFIDENTIAL” only to:
                       17                        (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                       18 as well as employees of said Outside Counsel of Record to whom it is reasonably
                       19 necessary to disclose the information for this Action;
                       20                        (b)     the officers, directors, and employees (including House Counsel)
                       21 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                       22                        (c)     Experts (as defined in this Order) of the Receiving Party to whom
                       23 disclosure is reasonably necessary for this Action and who have signed the
                       24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       25                        (d)     the Court and its personnel;
                       26                        (e)     court reporters and their staff;
                       27                        (f)     professional jury or trial consultants, mock jurors, and
                       28 Professional Vendors to whom disclosure is reasonably necessary for this Action and
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                                11
                                                              STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                             2                   (g)   the author or recipient of a document containing the information
                             3 or a custodian or other person who otherwise possessed or knew the information, or
                             4 the original source of the information;
                             5                   (h)   during their depositions, witnesses, and attorneys for witnesses,
                             6 in the Action to whom disclosure is reasonably necessary and provided that the
                             7 witness signs the “Acknowledgment and Agreement to Be Bound” (Exhibit A)
                             8 hereto, unless otherwise agreed by the Designating Party or ordered by the Court.
                             9 Pages of transcribed deposition testimony or exhibits to depositions that reveal
                       10 Protected Material may be separately bound by the court reporter and may not be
                       11 disclosed to anyone except as permitted under this Stipulated Protective Order. Said
                       12 individuals will not be permitted to keep any Confidential information unless
                       13 otherwise agreed in writing by the Designating Party or ordered by the Court; and
                       14                        (i)   any mediator or settlement officer, and their supporting
                       15 personnel, mutually agreed upon by any of the parties engaged in settlement
                       16 discussions
                       17                7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       18 ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
                       19 writing by the Designating Party, a Receiving Party may disclose any information or
                       20 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
                       21 to:
                       22                        (a)   the Receiving Party’s Outside Counsel of record in this action, as
                       23 well as employees of said Outside Counsel to whom it is reasonably necessary to
                       24 disclose the information for this litigation;
                       25                        (b)   Experts (as defined in this Order) of the Receiving Party,
                       26 professional jury or trial consultants, and mock jurors, to whom disclosure is
                       27 reasonably necessary for this litigation and who have signed the “Agreement to Be
                       28 Bound by Protective Order” (Exhibit A);
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                             12
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1                   (c)   the Court and its personnel;
                             2                   (d)   Court reporters, their staffs, and Professional Vendors to whom
                             3 disclosure is reasonably necessary for this litigation;
                             4                   (e)   the author of the document or the original source of the
                             5 information; and
                             6                   (f)   any mediator or settlement officer, and their supporting
                             7 personnel, mutually agreed upon by any of the parties engaged in settlement
                             8 discussions.
                             9 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                       10                IN OTHER LITIGATION
                       11                If a Party is served with a subpoena or a court order issued in other litigation
                       12 that compels disclosure of any information or items designated in this Action as
                       13 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       14 ONLY,” that Party must:
                       15                        (a)   promptly notify in writing (by fax and email, if possible) the
                       16 Designating Party, and in no event more than three court days after receiving the
                       17 subpoena or order. Such notification shall include a copy of the subpoena or court
                       18 order;
                       19                        (b)   promptly notify in writing the party who caused the subpoena or
                       20 order to issue in the other litigation that some or all of the material covered by the
                       21 subpoena or order is subject to this Protective Order. Such notification shall include
                       22 a copy of this Stipulated Protective Order; and
                       23                        (c)   cooperate with respect to all reasonable procedures sought to be
                       24 pursued by the Designating Party whose Protected Material may be affected.
                       25                If the Designating Party timely seeks a protective order, the Party served with
                       26 the subpoena or court order shall not produce any information designated in this
                       27 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                       28 EYES ONLY,” before a determination by the court from which the subpoena or order
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                             13
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 issued, unless the Party has obtained the Designating Party’s permission. The
                             2 Designating Party shall bear the burden and expense of seeking protection in that
                             3 court of its confidential material and nothing in these provisions should be construed
                             4 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                             5 directive from another court.
                             6 9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                             7           PRODUCED IN THIS LITIGATION
                             8                   (a)   The terms of this Order are applicable to information produced
                             9 by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                       10 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
                       11 Non-Parties in connection with this litigation is protected by the remedies and relief
                       12 provided by this Order. Nothing in these provisions should be construed as
                       13 prohibiting a Non-Party from seeking additional protections.
                       14                        (b)   In the event that a Party is required, by a valid discovery request,
                       15 to produce a Non-Party’s confidential information in its possession, and the Party is
                       16 subject to an agreement with the Non-Party not to produce the Non-Party’s
                       17 confidential information, then the Party shall:
                       18                              (1)   promptly notify in writing the Requesting Party and the
                       19 Non-Party that some or all of the information requested is subject to a confidentiality
                       20 agreement with a Non-Party;
                       21                              (2)   promptly provide the Non-Party with a copy of the
                       22 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                       23 reasonably specific description of the information requested; and
                       24                              (3)   make the information requested available for inspection by
                       25 the Non-Party, if requested.
                       26                        (c)   If the Non-Party fails to seek a protective order from this Court
                       27 within 14 days of receiving the notice and accompanying information, the Receiving
                       28 Party may produce the Non-Party’s confidential information responsive to the
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                              14
                                                             STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                             2 Party shall not produce any information in its possession or control that is subject to
                             3 the confidentiality agreement with the Non-Party before a determination by the
                             4 Court, unless otherwise required by the law or court order. Absent a court order to
                             5 the contrary, the Non-Party shall bear the burden and expense of seeking protection
                             6 in this Court of its Protected Material.
                             7 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                             8           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                             9 Protected Material to any person or in any circumstance not authorized under this
                       10 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                       11 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                       12 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                       13 persons to whom unauthorized disclosures were made of all the terms of this Order,
                       14 and (d) request such person or persons to execute the “Acknowledgment and
                       15 Agreement to Be Bound” that is attached hereto as Exhibit A.
                       16 11.            INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                       17                PROTECTED MATERIAL
                       18                When a Producing Party gives notice to Receiving Parties that certain
                       19 inadvertently produced material is subject to a claim of privilege or other protection,
                       20 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                       21 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                       22 may be established in an e-discovery order that provides for production without prior
                       23 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                       24 parties reach an agreement on the effect of disclosure of a communication or
                       25 information covered by the attorney-client privilege or work product protection, the
                       26 parties may incorporate their agreement in the stipulated protective order submitted
                       27 to the court.
                       28
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                             15
                                                           STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 12.       MISCELLANEOUS
                             2           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                             3 person to seek its modification by the Court in the future.
                             4           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                             5 Protective Order, no Party waives any right it otherwise would have to object to
                             6 disclosing or producing any information or item on any ground not addressed in this
                             7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                             8 ground to use in evidence of any of the material covered by this Protective Order.
                             9           12.3 Filing Protected Material. A Party that seeks to file under seal any
                       10 Protected Material must comply with Local Civil Rule 79-5, and any pertinent Orders
                       11 of the District Judge and Magistrate Judge. Protected Material may only be filed
                       12 under seal pursuant to a court order authorizing the sealing of the specific Protected
                       13 Material at issue. If a Party’s request to file Protected Material under seal is denied
                       14 by the Court, then the Receiving Party may file the information in the public record
                       15 unless otherwise instructed by the Court.
                       16 13.            FINAL DISPOSITION
                       17                After the final disposition of this Action as defined in paragraph 4, and unless
                       18 otherwise ordered by the Court or agreed in writing by the Producing Party, within
                       19 sixty (60) days of a written request by the Producing Party, each Receiving Party
                       20 must return all Protected Material to the Producing Party or destroy such material.
                       21 As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                       22 compilations, summaries, and any other format reproducing or capturing any of the
                       23 Protected Material. Whether the Protected Material is returned or destroyed, the
                       24 Receiving Party must submit a written certification to the Producing Party (and, if
                       25 not the same person or entity, to the Designating Party) by the 60-day deadline that
                       26 (1) identifies (by category, where appropriate) all the Protected Material that was
                       27 returned or destroyed and (2) affirms that the Receiving Party has not retained any
                       28 copies, abstracts, compilations, summaries or any other format reproducing or
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                             16
                                                           STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1 capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                             2 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
                             3 and hearing transcripts, legal memoranda, correspondence, deposition and trial
                             4 exhibits, expert reports, attorney work product, and consultant and expert work
                             5 product, even if such materials contain Protected Material. Any such archival copies
                             6 that contain or constitute Protected Material remain subject to this Protective Order
                             7 as set forth in Section 4 (DURATION).
                             8
                             9 14.       VIOLATION
                       10                Any violation of this Order may be punished by appropriate measures
                       11 including, without limitation, contempt proceedings and/or monetary sanctions.
                       12 ///
                       13 ///
                       14 ///
                       15 ///
                       16 ///
                       17 ///
                       18 ///
                       19 ///
                       20 ///
                       21 ///
                       22 ///
                       23 ///
                       24 ///
                       25 ///
                       26 ///
                       27 ///
                       28 ///
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                          17
                                                         STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                             2
                             3 DATED: April 24, 2019                      BUCHALTER
                             4                                            A Professional Corporation

                             5
                             6                                            By: /s/ Matthew L. Seror
                                                                          MATTHEW L. SEROR
                             7                                                   MICHAEL J. WORTH
                                                                            Attorneys for Plaintiff
                             8                                              ROMEX TEXTILES, INC.
                             9
                       10 DATED: April 24, 2019                           CALL & JENSEN
                       11
                       12                                                 By: /s/ Anurita S. Varma
                                                                                 AARON L. RENFRO
                       13                                                        ANURITA S. VARMA
                                                                            Attorneys for Defendants
                       14                                                   A.B.N., INC., SENSATIONAL
                                                                            COLLECTION, INC., R & R
                       15                                                   GOLDMAN & ASSOCIATES, INC., and
                                                                            MANNA TEXTILES, INC.
                       16
                       17                Pursuant to Local Rule 5-4.3.4(a), I hereby attest that all signatories listed
                       18 above, on whose behalf this Stipulation and Order is being submitted, concur in the
                       19 filing’s content and have authorized the filing.
                       20
                       21                                                 /s/    Matthew L. Seror
                                                                                MATTHEW L. SEROR
                       22
                                         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                       23
                       24
                                 DATED: April 25, 2019
                       25
                                                                           HON. ROZELLA A. OLIVER
                       26
                                                                           United States Magistrate Judge
                       27
                       28
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                                18
                                                            STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
                             1                                       EXHIBIT A
                             2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                             3           I,      _______________________    [print    or   type    full   name],    of
                             4 ____________________ [print or type full address], declare under penalty of perjury
                             5 that I have read in its entirety and understand the Stipulated Protective Order that was
                             6 issued by the United States District Court for the Central District of California on
                             7 [date] in the case of Romex Textiles, Inc. v. A.B.N., Inc., et al. (Case No. 2:18-cv-
                             8 07965-CAS-RAO). I agree to comply with and to be bound by all the terms of this
                             9 Stipulated Protective Order and I understand and acknowledge that failure to so
                       10 comply could expose me to sanctions and punishment in the nature of contempt. I
                       11 solemnly promise that I will not disclose in any manner any information or item that
                       12 is subject to this Stipulated Protective Order to any person or entity except in strict
                       13 compliance with the provisions of this Order. I further agree to submit to the
                       14 jurisdiction of the United States District Court for the Central District of California
                       15 for enforcing the terms of this Stipulated Protective Order, even if such enforcement
                       16 proceedings occur after termination of this action.
                       17                I hereby appoint ________________________ [print or type full name] of
                       18 _____________________________________ [print or type full address and
                       19 telephone number] as my California agent for service of process in connection with
                       20 this action or any proceedings related to enforcement of this Stipulated Protective
                       21 Order.
                       22                Date: _____________________
                       23                City and State where sworn and signed: __________________________
                       24                Printed name: ______________________________
                       25                Signature: _________________________________
                       26
                       27
                       28
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                           19
                                                           STIPULATED PROTECTIVE ORDER
                                 BN 36082064v1
